Citation Nr: 0320714	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-18 453	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the residuals of fractures of the right maxilla 
and infraorbital, with nerve involvement and atrophic 
rhinitis, based on an initial award.  

2.  Entitlement to a disability rating  in excess of 10 
percent for facial asymmetry, with residuals of fractures and 
nerve involvement, based on an initial award.  

3.  Entitlement to a disability rating in excess of 10 
percent for sinusotomy, with partial obstruction, based on an 
initial award.  

4.  Entitlement to a compensable rating for loss of sense of 
smell, based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for the disorders 
currently on appeal and assigned each disability an 
evaluation.  It is the evaluation assigned each disability 
that the veteran is appealing.  Also, during the pendency of 
the appeal, the veteran moved into the jurisdiction of the 
Philadelphia, Pennsylvania, RO, from where this case has been 
certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Residuals of fractures of the right maxilla and 
infraorbital, with nerve involvement and atrophic rhinitis, 
are manifested by incomplete, severe, paralysis of the fifth 
(trigeminal) cranial nerve.  

3.  Facial asymmetry, with residuals of fractures and nerve 
involvement, is manifested by moderate disfiguring scaring.  

4.  Sinusotomy, with partial obstruction, is manifested by 
complaints of breathing problems with medical evidence of 
incomplete obstruction.  

5.  Loss of sense of smell is severely decreased, not 
complete.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for residuals of fractures of the right maxilla and 
infraorbital, with nerve involvement and atrophic rhinitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.124a Diagnostic Code 
6522-8205 (2002).  

2.  The criteria for an initial rating in excess of 10 
percent for facial asymmetry, with nerve involvement, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.10, 4.118 Diagnostic Code 7800 
(2001 & 2002).  

3.  The criteria for an initial rating in excess of 10 
percent for sinusotomy, with partial obstruction, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.97 Diagnostic Code 6502 (1996 & 2002).  

4.  The criteria for a compensable disability rating for loss 
of sense of smell have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.87a 
Diagnostic Code 6275 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in January 1997, July 1997, April 2001, and April 2003, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and Statements of the Case issued in April 1997 and 
September 1997, and Supplemental  Statements of the Case, 
issued in July 1997 and April 2003, the latter of containing 
the provisions of the VCAA, provided to both the veteran and 
his representative, provided notice to the them of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  In addition, the veteran testified at a 
personal hearing held at the Board before the undersigned.  
No further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  



Increased Rating - general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluations 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

A.  Maxilla and Infraorbital Fractures

The veteran's service medical records show that he sustained 
injury to the right maxilla and infraorbital area, with 
severance of the trigeminal nerve, as the result of a fight.  
Post-service VA examination report, dated in November 1996, 
notes the veteran complaining of an inability to chew on the 
right side, resulting in an overuse of the left side of the 
mouth.  On examination of the fifth (trigeminal) cranial 
nerve, there was profound atrophy of the muscles of 
mastication on the right side of the face; the masseter 
appeared gone; and the examiner could not palpate any muscle 
of body.  There was 20 percent loss of sensation over a 
portion of the fifth cranial nerve.  The impression was 
severe loss of the motor component of the fifth cranial 
nerve.  

VA examination report of June 1997 notes multiple facial 
excoriations, which appeared to be subepithelial involving 
the right temporal area and right cheek.  On testing, there 
was approximately a 50 percent decrease in sensation in the 
right cheek and approximately 30 percent fright facial 
weakness.  VA outpatient treatment records for December 1997 
to September 2002 do not show any treatment for residuals of 
fractures of the maxilla and infraorbital areas.  

Private treatment report, dated in early May 2000 notes the 
results of neurological examination showing evidence of right 
facial nerve injury and axonal degeneration.  There was 
decreased sensation in the right cheek extending to the upper 
lip; decreased sensory perception to pinprick to the right 
maxillary and mandibular nerve distribution of the trigeminal 
nerve.  

Subsequent May 2000 VA examination revealed mild decrement of 
sensation in the trigeminal nerve to pinprick and touch.  The 
dental portion of the examination revealed some missing teeth 
due to the in-service injury to the maxilla, but no bone 
loss.  Interincisal range was within normal limits, as was 
excursion.  The missing teeth had been replaced with a fixed 
bridge.  Nasal examination revealed the septum fairly 
midline, with mild crusting and congestion of the turbinates.  
The impression was chronic rhinitis and post facial injury 
and surgical changes.  

The report of the veteran's July 2001 VA examination notes a 
diagnosis of residuals of an injury to the right maxilla and 
fifth cranial nerve.  The March 2003 VA examination report 
notes similar findings, except there was a slight reduction 
in pinprick to the right side of the tongue, which the 
examiner offered was secondary to the loss of smell, 
residuals of the fractured maxilla, and surgery.  Atrophic 
rhinitis, secondary to the fractured maxilla and surgery was 
also diagnosed.  

Analysis

The veteran's residuals of fractures of the right maxilla and 
infraorbital, with nerve involvement and atrophic rhinitis, 
are rated under Diagnostic Code 6522-8505 in VA's Schedule 
for Rating Disabilities.  The first diagnostic code cited 
(6522 for rhinitis) is the one for the disease itself and the 
diagnostic code that follows the hyphen (8205 for fifth 
cranial nerve) is the one for the residual condition.  See 
38 C.F.R. § 4.27.  

Diagnostic Code 6522 provides that a 10 percent rating is 
warranted for allergic or vasomotor rhinitis, without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 30 
percent rating is warranted for allergic or vasomotor 
rhinitis with polyps.  See 38 C.F.R. § 4.97.  This diagnostic 
code does not provide for a noncompensable rating; however, 
in every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

In the veteran's case, atrophic rhinitis was found to be a 
service connected disability having been due to or the result 
of the fractures of the right maxilla and infraorbital, with 
nerve involvement, and deemed a part of the original 
condition.  See 38 C.F.R. § 3.310.  However, there is no 
medical evidence showing either a 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side, which would warrant a 10 percent rating, or polyps, 
which would warrant a 30 percent rating.  Hence, the severity 
of the veteran's atrophic rhinitis does not warrant a 
compensable rating under Diagnostic Code 6522.  Id.  

Diagnostic Code 8205 provides that incomplete, moderate 
paralysis of the fifth (trigeminal) cranial nerve warrants a 
10 percent rating.  Incomplete, severe paralysis of the fifth 
cranial nerve warrants a 30 percent rating, and complete 
paralysis of the fifth cranial nerve warrants a 50 percent 
rating.  See 38 C.F.R. § 4.124a.  

In the veteran's case, the medical evidence shows that he has 
severe, incomplete paralysis of the trigeminal cranial nerve, 
warranting a 30 percent rating.  The evidence indicates 
injury to the right maxilla and fifth, trigeminal, cranial 
nerve with slight reduction in pinprick to the right side of 
the tongue.  However, in the absence of more severe 
disability showing complete paralysis of the trigeminal 
nerve, a higher rating of 50 percent is not warranted under 
Diagnostic Code 8205.  A 30 percent rating is entirely 
appropriate and fully comports with the applicable schedular 
criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's residuals of fractures of the right 
maxilla and infraorbital, with nerve involvement and atrophic 
rhinitis, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20; see also Butts v. Brown, 5 Vet. App. 532, 
539 (1993).  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's residuals of fractures of the right maxilla and 
infraorbital, with nerve involvement and atrophic rhinitis, 
at any stage under consideration.  It should be remembered 
that, generally, the degrees of disability specified under 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's 
residuals of fractures of the right maxilla and infraorbital, 
with nerve involvement and atrophic rhinitis under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  See Fenderson, 12 Vet. App. at 126.  

B.  Facial Asymmetry

The veteran's VA outpatient treatment records Service 
connection for facial asymmetry, as a residual of fractures 
of the right maxilla and infraorbital, with nerve involvement 
and atrophic rhinitis, has been granted based on the medical 
evidence noted earlier in this decision.  The veteran's post-
service VA outpatient treatment records for April 1995 to 
June 1996 do not show treatment for such disorder.  On VA 
examination in November 1996, facial movement was mild to 
moderately impaired, particularly in the lower face, 
involving the lower lip, which was correctable with emotion, 
and exaggerated facial movements.  The tongue was midline; 
there was no difficulty in swallowing dry; and shoulder shrug 
was intact, bilaterally.  The examiner noted that the social 
stigma of the veteran's facial asymmetry, consisting of the 
lack of the muscles of mastication, as well as drooling when 
he eats food, had probably impacted on his ability to 
interact socially.  Also, the condition was exacerbated by 
the fact that the veteran has a constant scowling look on his 
face, when the expression of his face was at rest.  

The veteran's VA outpatient treatment records for various 
periods between April 1997 and September 2002 do not show 
treatment for facial asymmetry.  The private treatment 
record, dated in May 2000, notes the veteran complaining of 
atrophy of the right side of the face, with drooping of the 
eyelid and mouth.  On examination, there was decreased facial 
strength on the right, with a droop in the angle of the mouth 
and a less prominent nasalabial billfold on the right.  On 
subsequent May 2000 VA examination, the right side of the 
face had a painless scar and was noted as symmetrical.  

On VA examination in July 2001, revealed partial paresis of 
the right seventh (facial) cranial nerve resulting in the 
right upper lip not retracting as fully as the left; however, 
the examiner noted that this partial paresis was most likely 
due to herpes zoster on the face, which the veteran had 
contacted in the mid-ninety's, some forty years after his 
separation from service, and to which was not noted to be 
associated with his fractures of the maxilla and 
infraorbital.  On VA examination in March 2003, essentially 
similar findings were made along with a mild progression of 
his symptoms from the facial injury resulting in biting of 
the cheek, drooling, and slight asymmetry.  

Analysis

Facial asymmetry is rated in VA's Schedule for Rating 
Disabilities under Diagnostic Code 7800, pertaining to 
disfiguring scars of the head, face or neck.  
See 38 C.F.R. § 4.118.  By regulatory amendment, effective 
August 30, 2002, changes were made to the schedular criteria 
for evaluating diseases of the skin, including scars.  Where 
the law or regulations governing a claim change while the 
claim is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karras, 1 Vet. App. at 312-13.  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  In light of 
the reasons set forth below, the regulatory criteria 
pertaining to facial scars in effect prior to August 30, 
2002, are more favorable to the veteran.  Hence, his facial 
scars, to include current manifestations, will be considered 
those criteria.  

The criteria in effect prior to August 30, 2002, provides 
under Diagnostic Code 7800 that disfiguring scars of the 
head, face or neck which are moderately disfiguring, warrant 
a 10 percent rating.  Severely disfiguring scars of the head, 
face or neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent rating.  A 50 percent rating requires that such 
scaring result in complete or exceptionally repugnant 
deformity of one side of the face or in marked or repugnant 
bilateral disfigurement.  See 38 C.F.R. § 4.118.  

Also, when in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 10 
percent rating under Diagnostic Code 7800 may be increased to 
30 percent; the 30 percent to 50 percent; and the 50 percent 
to 80 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  Id.  

Under the criteria for disfiguring scars of the head, face, 
or neck effective August 30, 2002, Diagnostic Code 7800 
provides that a 10 percent rating is warranted when medical 
evidence shows one characteristic of disfigurement.  A 30 
percent rating is warranted when there is medical evidence of 
visible or palpable tissue loss and either gross distortion, 
or asymmetry, of one feature, or paired set of features 
(nose, chin, forehead, eyes [including eyelids], ears 
[auricles], cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted when medical evidence shows visible or palpable 
tissue loss and either gross distortion, or asymmetry, of two 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or 
with four or five characteristics of disfigurement.  An 80 
percent rating is warranted when medical evidence shows 
visible or palpable tissue loss and either gross distortion, 
or asymmetry, of three or more features or paired sets of 
features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or with six or more 
characteristics of disfigurement.  Id.  

For purposes of evaluation under 38 C.F.R. § 4.118, the eight 
characteristics of disfigurement are:  (1) scar 5 or more 
inches (13 or more cm.) in length;  (2) scar at least 1/4in 
(0.6 cm.) wide at its widest part;  (3) surface contour of 
the scar is elevated or depressed on palpation;  (3) scar is 
adherent to the underlying tissue;  (4) skin is hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.);  (5) skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches (39 
sq. cm.); (6) underlying soft tissue is missing in an area 
exceeding 6 square inches (39 sq. cm.); (8) skin is indurated 
and inflexible in an area exceeding 6 square inches (39 sq. 
cm.).  Id.  

In the veteran's case, medical evidence shows moderate 
disfiguring of the face, under the criteria in effect prior 
to August 30, 2002.  However, the medical evidence does not 
show greater severity warranting a disability rating in 
excess of 10 percent, such as severe disfiguring manifested 
of a marked and unsightly deformity of the eyelids, lips or 
auricles, or complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  Under the criteria in effect August 30, 2002, 
medical evidence does not show disfigurement of the face with 
at least one characteristic of disfigurement, which would 
warrant a 10 percent rating, nor does the medical evidence 
show even greater severity such as visible or palpable tissue 
loss and either gross distortion, or asymmetry, of one 
feature, or paired set of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or 
with two or three characteristics of disfigurement.  Under 
the circumstances, the 10 percent rating under the criteria 
in effect prior to August 30, 2002, is more favorable to the 
veteran and is entirely appropriate for the severity of his 
facial asymmetry.  A 10 percent rating fully comports with 
the applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  See 38 C.F.R. § 4.20; see also Butts, 
5 Vet. App. at 539.  Also, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's facial asymmetry, with nerve 
involvement, at any stage under consideration.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's 
facial asymmetry, with nerve involvement, under the 
applicable criteria in conjunction with the submission of 
additional evidence at various times while the appeal was 
pending.  See Fenderson, 12 Vet. App. at 126.  

C.  Sinusotomy

Sinusotomy with partial obstruction has been medically 
associated with the veteran's fractures of the right maxilla 
and infraorbital, with nerve involvement and atrophic 
rhinitis.  His post-service VA outpatient treatment records 
for 1995 and 1996 do not show treatment for this condition 
and his November 1996 VA examination report does not contain 
findings pertaining to sinusotomy.  

The report of a June 1997 VA examination notes the veteran 
complaining of getting blood intermittently when he blew his 
nose and that he had sustained a markedly reduced sense of 
smell.  On examination of the nose, there was deviation of 
the dorsum to the left at the glabella and just inferior to 
the glabella.  The nasal septum was deviated markedly to the 
left with almost complete, at least 90 percent obstruction.  
There was some dried mucopurulent discharge on the anterior 
tip of the middle turbinate on the right.  X-rays taken of 
the sinuses revealed the paranasal sinuses were clear; there 
was no evidence of fracture or dislocation; and soft tissues 
were unremarkable.  

VA outpatient treatment reports for 1997 to 2002 show that 
the veteran underwent septoplasty on the left side of the 
nasal septum in July 1999.  There were no complications.  In 
August 1999, he was seen in follow-up and medical notation 
indicated he was "OK."  There was no nasal obstruction and 
no restrictions on his activities were shown.  

A private medical report, dated in April 2001, shows the 
veteran was seen for difficulty breathing through his nose at 
night.  On examination, revealed septum fairly midline with 
mild crusting and congestion of the turbinates.  The 
impressions were chronic rhinitis and post-facial injury and 
surgical changes.  

VA examination of March 2003 found no intranasal lesions, 
tumors, polyps, or masses.  The septum generally was in the 
midline; however, he had changes of mucosa, especially over 
the anterior septum, bilaterally, and the anterior 
turbinates, bilaterally, consistent with atrophic rhinitis.  
There was a tendency to dryness and crusting of the mucosa.  

Analysis

Sinusotomy, with partial obstruction is rated under 
Diagnostic Code 6502 in VA's Schedule for Rating 
Disabilities, pertaining to diseases of the nose and throat.  
See 38 C.F.R. § 4.97.  By regulatory amendment, effective 
October 7, 1996, changes were made to the schedular criteria 
for evaluating diseases of the respiratory system, to include 
diseases of the nose and throat.  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  See Karnas, 1 Vet. App. 
at 312-13.  In this case, the changes do not significantly 
affect the veteran's case and essentially leave the 
application of the provisions of Diagnostic Code 6502, 
pertaining to deviation of the nasal septum, unchanged.  
Accordingly, the Board finds that the veteran will not be 
prejudiced by the Board's election in this decision to 
consider his claim solely based on the new criteria.  See 
Dudnick, 10 Vet. App. at 79; Karnas, supra; Bernard, 4 Vet. 
App. at 394.  

Under both the criteria in effect prior to and as of October 
7, 1996, Diagnostic Code 6502 provides that deviation of the 
nasal septum, due to trauma, resulting in a 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side, warrants a 10 percent rating.  See 
38 C.F.R. § 4.97.  The 10 percent rating is the maximum 
rating available under this diagnostic code.  In the 
veteran's case, he has some obstruction in breathing; 
however, medical evaluation has not attributed such breathing 
problems to sinusotomy, rather, the examiner has attributed 
the mucosa resulting in the veteran's problems breathing 
through the nose was from rhinitis.  Under the circumstances, 
and with reasonable doubt being resolved in the veteran's 
favor, a 10 percent, maximum, rating under Diagnostic Code 
6502 is entirely appropriate under both the former and 
current criteria.  

Although the 10 percent rating is the maximum available under 
the appropriate diagnostic, medical evidence of record 
reflects that the veteran has not undergone prolonged 
hospitalization for his deviated septum or that the 
disability has caused marked interference with employment as 
to render impractical the application of the regular 
schedular standards during any stage under consideration.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's 
sinusotomy, with partial obstruction, under the applicable 
criteria in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  See 
Fenderson, 12 Vet. App. at 126.  

D.  Loss of Smell

The veteran's post-service VA medical records indicate he has 
a partial loss of smell, confirmed by VA examination in June 
1997.  During that examination, testing for sense of smell 
noted he detected coffee on the right, none on the left.  
Tenure of Benzoin smelled medicinal to him on the right, with 
no sensation on the left.  Cold tar smelled like shoe polish 
on the right, and no sense of smell on the left.  

On testing for sense of smell during the veteran's May 2000 
VA examination, he was able to identify the substance of 
alcohol.  The examiner found a little bit of decrement of 
smell sensation.  On VA examination in March 2003, the 
examiner noted that the veteran's sense of smell seemed to be 
decreased, with a finding of severe microsmia, i.e., severe 
loss of sense of smell.  

Analysis

Loss of smell is evaluated under Diagnostic Code 6275 of VA's 
Schedule for Rating Disabilities, pertaining to rating of the 
senses.  See 38 C.F.R. § 4.87a.  Under this code, complete 
loss of sense of smell, with anatomical or pathological 
basis, is rated 10 percent disabling.  There is no zero 
percent rating in this code; however, in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  

The veteran's sense of smell has progressively become worse 
over the years, but it is yet to become a complete loss of 
the sense.  Without the complete loss of sense of smell, a 
non-compensable evaluation is appropriate under Diagnostic 
Code 6275.  The Board also finds that no higher evaluation 
can be assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's loss of sense of smell, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20; see also Butts, 5 Vet. App. at 539.  

Also, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
loss of sense of smell at any stage under consideration.  
Under the circumstances, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's loss 
of sense of smell under the applicable criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  See Fenderson, 
12 Vet. App. at 126.  


ORDER

As the assignment of a 30 percent rating since the grant of 
service connection for residuals of fractures of the right 
maxilla and infraorbital, with nerve involvement and atrophic 
rhinitis, was proper, a higher rating is denied.  

As the assignment of a 10 percent rating since the grant of 
service connection for facial asymmetry, with residuals of 
fractures and nerve involvement, was proper, a higher rating 
is denied.  

As the assignment of a 10 percent rating since the grant of 
service connection for sinusotomy, with partial obstruction, 
was proper, a higher rating is denied.  

As the assignment of a noncompensable rating since the grant 
of service connection for loss of sense of smell was proper, 
a compensable rating is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

